ACCEPTED
                                                                                               14-15-00428-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                        12/14/2015 12:03:51 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK


                                   NO. 14-1S-00428-CR

ALVIN PINKNEY,                                                     FILED IN
                                               IN THE COURT OF APPEALS
                                                               14th COURT OF APPEALS
            APPELLANT                                               HOUSTON, TEXAS
                                                               12/14/2015 12:03:51 PM
V.                                             FOURTEENTH               SUPREME
                                                                CHRISTOPHER     A. PRINE
                                               JUDICIAL DISTRICT        Clerk


THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS


                    MOTION FOR EXTENSION OF TIME TO
                      FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 1O.5(b) , Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of EVADING ARREST DETENTION WITH A
     VEHICLE, and was sentenced on 4/10/2015. The trial case was styled as State of
     Texas v. Alvill Pillklley, in the 122nd Judicial District Court of Galveston County,
     Texas, Cause No. 14-CR-0890. Appellant filed timely Notice of Appeal. The
     Appellant's brief was filed with this Court on 11/11/2015.

2. The present due date for filing the State's briefis 12/14/2015.

3. This is the State's first motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 2/12/2016.

5. The State requests this extension not for delay but because during the last thirty
   days, the undersigned attorney for the State:

                                               1
          • Completed a State's Response Brief in Robert Rollins v. Slale, 01-14-
            00769-CR on 11/16/2015.

          • Completed a Petition for Discretionary Review in Eric Gmr v. Stale,
            01-14-00033-CR, on 11/19/2015.

          • Completed a State's Response Brief in Gary James Cox v. Stale, NOS.
            01-15-00220-CR,      01-15-00221-CR,       01-15-00222-CR        on
            12/14/2015.

          • Filed answers, responses, agreed orders, and appeared in court for
            hearings or other docket matters on numerous expunctions and
            nondisclosures, and misidentification expunctions.

6. The State must also complete its response brief to Brian DamellJohnson v. Slate,
   01-15-00101-CR, due on November 30, 2015. The State has requested an
   extension for December 30, 2015.

7. The State must also complete its response brief to Brandon Marlo Miller v. Slate,
   14-15-00293-CR, due on December 15,2015.

8. The State must also complete its response brief to Gregory Hllrst v. State, 14-15-
   00539-CR, due on February 1,2015.



        WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until February 12,
2016.


                                   Respectfully submitted,

                                   JACK ROADY
                                   CRIlYllNAL DISTRICT ATTORNEY
                                   GALVESTON COUNTY, TEXAS



                                             2
                                   ssistant Criminal District Attorney
                                 600 59 th Street, Suite 1001
                                 Galveston County, Texas 77551
                                 Tel.(409)766-2355, fax (409)766-2290
                                 State Bar Number: 24062850
                                 allison.lindblade@co.g;t!veston.tx.us




                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State ce .fies this brief is computer generated,

and consists of 334 words.



                                       Ass1   t Criminal District Attorney
                                       Galveston County, Texas




                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was emailedl eFiled to Kevin Stryker, attorney ti      Appellant, 2600 South Shore

Blvd., Ste. 300, League                               styklerlawfirm@gmail.com on

December 14,2015.


                                              ALLISON LINDBLADE
                                              Assistant Criminal District Attorney
                                              Galveston County, Texas
                                          3
                                                 AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


              Before me, the undersigned authority, on December 14, 2015, appeared Allison

Lindblade, who by me duly sworn did depose and state on oath the following:

                        "I, Allison Lindblade, Attorney for the State of Texas, have read

              the Motion for Extension of Time to File the State's Brief, and swear that

                  the information contained therein is true and correct."




                                                ssistant Criminal District Attorney
                                               Galveston County, Texas



              SWORN TO AND SUBSClUBED before me on December 14, 2015.


 ,~~;:~'::~'i;,
!i'.US~{.\
\ ..':}~~•..~i
":::~t.:~~~~
                       HEATHER GRUBEN
               Notary PubliC. Stote of Texos
                 My Commtssion EXpifes
                                               ~ 6rnbt-
                        May 06. 2019           NOTARY PUBLIC in and for
                                               the State of Texas




                                                        4